Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because  legal phraseology such as “comprising” is used.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the specification does  provide insufficient details showing how the imaging unit  captures an image including the data collection relay and what triggers the imaging unit to capture an image.  Therefore the operation of a power distribution network monitoring system  as state in  claims 1-13 are clear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the imaging unit captures the physical structure image of the data collection relay? Furthermore, it is unclear how the image is defined and how it is  used to detect an abnormality in the data collection relay? Therefore,  functional limitation of the imaging unit is not clear.
In claim 2, “the imaging units” and “the data collection relays” have not been recited previously, therefore this term is indefinite.
In claim 13, it is unclear what does it means by “an image that includes the data collection relay” Is it a physical structure  image of the data collection relay”. Furthermore, it is unclear how the image is used to detect an abnormality in the data collection relay?
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6,9––-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Mitani et al (JP20000201441) in view of Ishizuka (JP2003250231)
As to claim 1, Mitani et al disclose a  power distribution network monitoring system as shown in figures 1-4 and 10  comprising: a plurality of measuring instruments (4a-4i)  that are installed at predetermined positions on the power lines constituting a power distribution network and configured to perform electrical measurement of the power lines, a data collection relay (3a-3g) configured to receive data related to measurement results from the plurality of measuring instruments (4a-4i) and an abnormality detector (42) as shown in figure 10  configured to detect an abnormality in the data collection relay (3a-3g). It is noted that Mitani et al do not disclose  an imaging unit that is disposed near the data collection relay and configured to capture an image including the data collection relay.
Ishizuka discloses a monitoring system having an image unit (camera “12”) installed in the communication monitoring device (42-45) as shown in figures 3-7.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose an  imaging unit (12) as taught by Ishizuka  near to each of the data collection relay (3a-3g)  of Mitani et al for the purpose of  taking image of the data collection relay in order to detect the abnormality in the data collection relay. 
As to claim 2, Mitani et al in view of Ishizuka teach an imaging unit (12) is disposed near to each of the data collection relays (3a-3g)  so that the abnormality of each data collection relays are determined individually.
As to claim 3, Mitani et al in view of Ishizuka  disclose a monitoring system as mentioned in claims 1-3 but  Mitani et al in view of Ishizuka  do not mention about  the imaging unit transmits unique ID information assigned to each of the imaging units, along with data for the image. However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have  each of  the imaging units transmitting unique ID information for the purpose of identifying images of each individual image unit.
As to claim 4, Mitani et al in view of Ishizuka  disclose a monitoring system as mentioned in claims 1-3 . It appears that  the abnormality detector (42) in the device of Mitani et al  receives data related to the measurement result measured in the measuring instrument from the data collection relay (3a-3g), determines whether or not the data has been received a predetermined number of times within a predetermined length of time, and detect abnormalities related to the measuring instruments.
As to claim 5, Mitani et al in view of Ishizuka  disclose a monitoring system as mentioned in claim 1 but do not mention about wherein the plurality of measuring instruments perform electrical measurement of the power lines each time a predetermined length of time elapses.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the plurality of measuring instruments perform electrical measurement of the power lines each time a predetermined length of time elapses for the purpose of obtained measured signal more precisely.
As to claim 6, Mitani et al in view of Ishizuka  disclose a monitoring system as mentioned in claims 1-3 but  Mitani et al in view of Ishizuka  do not mention the measuring instruments transmit unique ID information assigned to each of the measuring instruments, along with data related to the measurement result. However, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art  to have each of  the measuring instrument transmitting  unique ID information for the purpose of identifying measured data from each individual measuring instrument.  
As to claim 9, in the device of Mitani et al in view of Ishizuka, it appears that  the data collection relay (3a) includes a first data collection relay that receives data related to the measurement results from the plurality of measuring instruments installed in a first area (a) , and a second data collection relay that receives data related to the measurement results from the plurality of measuring instruments installed in a second area (b). 
As to claim 10, Mitani et al in view of Ishizuka  disclose a monitoring system as mentioned in claims 1-3. Ishizuka also disclose a storage unit (16) configured to store image data received from the imaging unit (12)  data related to the measurement results of the plurality of measuring instruments received from the data collection relay, and a detection result of the abnormality.
As to claim 11, in the dvice of Mitani et al in view of Ishizuka ,it appears that the abnormalities include destruction of the data collection relay or the measurement instrument, a power outage in the power distribution network, and communication failure between the measurement instrument, the data collection relay, and the abnormality detector.
As to claim 12, in the device of Mitani et al in view of Ishizuka  as mentioned in claims 1-3, Ishizuka also disclose a reporting unit (15b) as shown in figure 4  configured to give a report related to an abnormality in the event that the abnormality detector determines that there is an abnormality.
As to claim 13, Mitani et al disclose a  power distribution network monitoring system as shown in figures 1 and 10  comprising: a plurality of measuring instruments (4a-4i)  that are installed at predetermined positions on the power lines constituting a power distribution network and configured to perform electrical measurement of the power lines, a data collection relay (3a-3g) configured to receive data related to measurement results from the plurality of measuring instruments (4a-4i) and an abnormality detector (42) as shown in figure 10  configured to detect an abnormality in the data collection relay. It is noted that Mitani et al do not disclose  an imaging unit that is disposed near the data collection relay and configured to capture an image including the data collection relay.
Ishizuka discloses a monitoring system having a camera (12) installed in the communication monitoring device (42-45) as shown in figures 3-7.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose an  imaging unit (12) as taught by Ishizuka  near to each of the data collection relay (3a-3g)  of Mitani et al for the purpose of  taking image of the data collection relay in order to detect the abnormality in the data collection relay. 
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1 and 9-12  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1,3 and 5-7 of U.S. Patent No. 11,125,798 in view of Ishizuka (JP2003250231)
As to claim 1, claims 1-2 of Patent No. 11,125,798 disclose a plurality of measuring instruments, an abnormality detector and a data collection relay except an imaging unit disposed near the data collection relay and configured to capture an image including the data collection relay.
Ishizuka discloses a monitoring system having a camera (12) installed in the communication monitoring device (42-45) as shown in figures 3-7.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose an  imaging unit (12) as taught by Ishizuka  near to each of the data collection relay  U.S. Patent No. 11,125,798 for the purpose of  taking image of the data collection relay in order to detect the abnormality in the data collection relay.
9. (Currently Amended) The power distribution network monitoring system according to  Claim 1, wherein the data collection relay includes a first data collection relay that receives data related to the measurement results from the plurality of measuring instruments installed in a first area, and a second data collection relay that receives data related to the measurement results from the plurality of measuring instruments installed in a second area.
10. (Currently Amended) The power distribution network monitoring system according to   Claim 1, further comprising a storage unit configured to store image data received from the imaging unit. data related to the measurement results of the plurality of measuring instruments received from the data collection relay, and a detection result of the abnormality.
11. (Currently Amended) The power distribution network monitoring system according to Claim 1, wherein the abnormalities include failure, theft, or destruction of the data collection relay or the measurement instrument, a power outage in the power distribution network, and communication failure between the measurement instrument, the data collection relay, and the abnormality detector.
12. (Currently Amended) The power distribution network monitoring system according Claim 1, further comprising a reporting unit configured to give a report related to an abnormality in the event that the abnormality detector determines that there is an abnormality.
3. (Original) The power distribution network monitoring system according to Claim 2, wherein the data collection relay includes a first data collection relay that receives data related to the measurement result from the plurality of measuring instruments installed in a first area, and a second data collection relay that receives data related to the measurement result from the plurality of measuring instruments installed in a second area.

5. (Previously Presented) The power distribution network monitoring system according to Claim 1, further comprising a storage unit configured to store data related to the measurement result received from the plurality of measuring instruments and an abnormality detection result.


6. (Previously Presented) The power distribution network monitoring system according to Claim 1, wherein the abnormalities include failure, theft, or destruction of the measuring instruments, a power outage in the power distribution network, and a communication failure between the measuring instruments and the abnormality detector.

7. (Previously Presented) The power distribution network monitoring system according to Claim 1, further comprising a notification unit configured to give notification related to an abnormality when the abnormality detector has determined that there is an abnormality.



11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Adachi et al (Pat# 10,951,059) disclose Harmonic Detection System.
	Gerszberg et al (Pat# 10,243,784) disclose  System For Generating Topology Information And Methods Thereof.
	Birk et al (Pat# 10,009,067) disclose Method And Apparatus For Configuring A Communication Interface.
	Deaver et al (PG-Pub#20080109387) disclose Power Theft Detection System And Method.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867